DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that all inventions are substantially common.  This is not found persuasive for the reasons of record.  Group II requires a separation system that is not required by Group I.  The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because an arrow is missing for stream #237 in FIG-2.  

    PNG
    media_image1.png
    440
    347
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “205” per FIG-2 has been used to designate “fermentation step”, “fermented” and “fermentation” as discussed at paras [0025] and [0026].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” per FIG-2 has been used to designate “distillation”, “distilled”, “ethanol” and “distillation system” as discussed at paras [0027] and [0028].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “217” per FIG-2 has been used to designate “thin stillage” and “thin stillage stream” as discussed at paras [0028]+.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “255” per FIG-2 has been used to designate “syrup” and “final syrup” as discussed at paras [0032]+.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “341” per FIG-3A and FIG-3B has been used to designate “first vessel”, “same vessel” and “heat exchanger” as discussed at paras [0052]+.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “541” per FIG-5 has been used to designate “same vessel” and “heat exchange” as discussed at paras [0059]+.  
Please review the entire Specification and make all similar corrections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 437, 442, 443, 542, 543, 646.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG-5 incorrectly illustrates stream #546 discharging the shell side of vessel #541.

    PNG
    media_image2.png
    630
    685
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
There are extra brackets at paragraph [0016].

    PNG
    media_image3.png
    193
    431
    media_image3.png
    Greyscale

The numbers and names at paragraph [0019] of the reference run together without spacing unlike what Applicant does in other locations.  Please correct.  Please make similar corrections throughout the Specification.

    PNG
    media_image4.png
    116
    640
    media_image4.png
    Greyscale

Paragraph [0022], line 4 has a typo that states “stream an evaporator”.  Applicant can consider stating “stream to an evaporator”.  

    PNG
    media_image5.png
    120
    591
    media_image5.png
    Greyscale


Paragraph [0032] states “Prior to reaching the end of the evaporator train 250, a semi-concentrated syrup 251 is sent to an oil recovery system 260”, however, FIG-2 illustrates #251 being after #250.
The temperatures at paragraph [0025] are missing degree “o” markings.

    PNG
    media_image6.png
    194
    317
    media_image6.png
    Greyscale

Degree “o” markings are used at other locations.

    PNG
    media_image7.png
    88
    634
    media_image7.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “90% or less on an as-is basis” in claim 1, line 5 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to.  Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”  This definition does not make sense as the language in the claim is for “moisture”, however, the Specification refers to “degree of concentration of dissolved and/or suspended solid”.
The phrase “at least 8% on an as-is basis” in claim 1, line 5 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to.  Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”  
The phrase “85% or less on an as-is basis” in claim 5, line 2 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to. Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”  This definition does not make sense as the language in the claim is for “moisture”, however, the Specification refers to “degree of concentration of dissolved and/or suspended solid”.
The phrase “at least 12% on an as-is basis” in claim 5, line 2 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to.  Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”
The phrase “10% or less on an as-is basis” in claim 6, line 1 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to. Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”  This definition does not make sense as the language in the claim is for “moisture”, however, the Specification refers to “degree of concentration of dissolved and/or suspended solid”.
The phrase “at least 65% on an as-is basis” in claim 6, line 2 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to.  Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”
The phrase “less than 10% on an as-is basis” in claim 7, line 2 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to. Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”  This definition does not make sense as the language in the claim is for “moisture”, however, the Specification refers to “degree of concentration of dissolved and/or suspended solid”.
The phrase “at least 40% on an as-is basis” in claim 7, lines 2-3 is vague and indefinite as it is unclear whether the % is weight % or volume % or something else and what “as-is basis” is referring to.  Paragraph [0036] states “referring to the amount of a component on an "as-is basis" means that moisture is included to describe the degree of concentration of dissolved and/or suspended solids.”  
Claim 10 recites the limitation "the additional processes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "additional processes".
Claim 11 recites the limitation "the additional processes" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "additional processes".
Claim 14 recites the limitation "the recovering step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "recovering step".
Claim 16 recites the limitation "the grain" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the grain feedstock".
Claim 16 recites the limitation "grain feedstock" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the grain feedstock".
Claim 16 recites the limitation "whole corn" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the whole corn".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2015/0191675) with evidence by Bento et al. (US 5,250,182).
Regarding Claim 1, Cantrell (‘675) teaches a method of evaporating moisture from one or more process streams derived from a beer in a biorefinery (See Abs., Claim 1.  See also col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.),

    PNG
    media_image8.png
    474
    612
    media_image8.png
    Greyscale

wherein the method comprises: a) recovering at least one recovered solids stream from the one or more process streams derived from a beer (See Abs., paras. 9-11, Claims 1, 4-9.  See also col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), wherein the at least one recovered solids stream has a moisture content of 90% or less on an as-is basis (See paras. 10-11, where the moisture is 15-90% by weight.) and (See Abs., paras. 9-11, Claims 1, 4-9.); b) exposing at least a portion of the at least one recovered solids stream to an evaporator system to remove moisture from the at least a portion of at least one recovered solids stream and form a concentrated, recovered solids stream having a higher suspended solids content on an as-is basis than the at least one recovered solids stream (See Abs., paras. 9-11, Claims 1, 4-9 where the evaporating removes water and forming a more concentrated product.  See also col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); and c) drying at least a portion of the concentrated, recovered solids stream in a dryer system to form a dried product (See Abs., paras. 28, 30-31, Claims 2, 6.  See also col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), however, fails to expressly disclose wherein the at least one recovered solids stream has a suspended solids content of at least 8% on an as-is basis.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that as the moisture content of Cantrell’s (‘675) process decreases the suspended solids content will increase.  
Bento (US 5,250,182) teaches, which Cantrell (‘675) incorporates by reference, the total solids of thin stillage is in the range of 5-12%/ (5-15%) (See also col. 5, l. 17+ and claims 9, 12.) which is inclusive of the claimed at least 8%.
Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Cantrell’s (‘675) process stream having a moisture content of 15-90% by weight would clearly have a suspended solids content of at least 8% on an as-is basis.
Regarding Claim 2, Cantrell (‘675) teaches wherein the recovering comprises separating the one or more process streams derived from a beer in one or more separation systems chosen from a centrifuge (See Abs., paras. 10, 12-13, 15-18, 23-25, 29-30, Claims 1, 5.  See also col. 9, l. 11+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), a decanter (See para. 15, Claim 9.).
Regarding Claim 3, Cantrell (‘675) teaches wherein the centrifuge is chosen from a two-phase vertical disk stack centrifuge (See Abs., paras. 10-13., Claim 5 where the phases with different specific gravity are separated.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.).
Regarding Claim 5, Cantrell (‘675) teaches wherein the concentrated, recovered solids stream has a moisture content of 85% or less on an as-is basis (See paras. 10-11, where the moisture is 15-90% by weight.), however, fails to expressly disclose wherein the at least one recovered solids stream has a suspended solids content of at least 12% on an as-is basis.
Bento (US 5,250,182) teaches, which Cantrell (‘675) incorporates by reference, the total solids of thin stillage is in the range of 5-12%/ (5-15%) (See also col. 5, l. 17+ and claims 9, 12.) which is inclusive of the claimed at least 12%.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that as the moisture content of Cantrell’s (‘675) process decreases the suspended solids content will increase.  
Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Cantrell’s (‘675) process stream having a moisture content of 15-90% by weight would clearly have a suspended solids content of at least 12% on an as-is basis.
Regarding Claim 6, Cantrell (‘675) teaches wherein the dried product has a moisture content of 10% or less on an as-is basis (See para. 28 where the product is dried to a moisture content of about 10% by weight.  See also claim 9 of US 5,250,182 which Cantrell (‘675) incorporates by reference where the moisture content of the product is less than 5%.), however, fails to expressly disclose a suspended solids content of at least 65% on an as-is basis.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that as the moisture content of Cantrell’s (‘675) product decreases the suspended solids content will increase.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Cantrell’s (‘675) product having a moisture content of about 10% or less than 5% by weight would clearly have a suspended solids content of at least 65% on an as-is basis.
Regarding Claim 10, Cantrell (‘675) teaches exposing the at least a portion of the at least one recovered solids stream to one or more additional processes prior to and/or during exposing the at least a portion of the at least one recovered solids stream to an evaporator system, wherein the additional processes are chosen from one or more mechanical shearing processes (See col. 8, l. 52+, claim FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); one or more mechanical particle size reduction processes (See col. 8, l. 52+, claim FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); one or more enzyme treatments (See FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); one or more chemical treatments, one or more particle size separation processes (See Abs., paras. 10-13., Claim 5 where the phases with different specific gravity are separated.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.).
Regarding Claim 11, Cantrell (‘675) teaches exposing the at least a portion of the concentrated, recovered solids stream to one or more additional processes prior to and/or during drying the at least a portion of the concentrated, recovered solids stream, wherein the additional processes are chosen from one or more mechanical shearing processes (See col. 8, l. 52+, claim FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); one or more mechanical particle size reduction processes (See col. 8, l. 52+, FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); one or more enzyme treatments (See FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); one or more particle size separation processes  (See FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.).
Regarding Claim 12, Cantrell (‘675) teaches prior to exposing the at least one recovered solids stream to an evaporator system (See Abs., paras. 9-11, Claims 1, 4-9 where the evaporating removes water and forming a more concentrated product.  See also col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), however, fails to expressly disclose adding an aqueous liquid to the at least a portion of the at least one recovered solids stream.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to recycle streams containing aqueous liquid based on process requirements.  Making adjustments would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 13, Cantrell (‘675) teaches the method discussed above, however, fails to expressly teach wherein, after adding the aqueous liquid to the at least a portion of the at least one recovered solids stream, mechanically dewatering the recovered solids stream prior to exposing the at least one recovered solids stream to an evaporator system.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to add or remove water based on process requirements.  Making adjustments would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 14, Cantrell (‘675) teaches wherein the at least one recovered solids stream is transferred directly or indirectly to the evaporator system from the recovering step (See claims 1-9.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.).
Regarding Claim 15, Cantrell (‘675) teaches providing a grain feedstock (See FIG-1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); saccharifying the grain feedstock to provide at least one monosaccharide sugar (See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); fermenting the at least one monosaccharide sugar via a microorganism to form the beer (See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), wherein the beer comprises one or more biochemicals (See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); distilling the one or more biochemicals from at least a portion of the beer to form whole stillage (See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); and separating the whole stillage into a thin stillage stream and a wet cake stream (See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), wherein the one or more process streams derived from a beer comprise at least a portion of the thin stillage stream (See Claims 1, 4.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.).
Regarding Claim 16, Cantrell (‘675) teaches the method discussed above wherein the grain is a whole corn (See claim 1), wherein providing a grain feedstock comprises dry grinding whole corn (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), wherein the microorganism comprise yeast (See col. 8, l. 52 and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), however, fails to expressly teach wherein the at least one monosaccharide sugar comprises glucose.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the at least one monosaccharide sugar comprises glucose as this is what naturally is produced in fermentation of corn.
Regarding Claim 17, Cantrell (‘675) teaches providing a grain feedstock (See col. 8, l. 52 and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); saccharifying the grain feedstock to provide at least one monosaccharide sugar (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); fermenting the at least one monosaccharide sugar via a microorganism to form the beer (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), wherein the beer comprises one or more biochemicals (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); distilling the one or more biochemicals from at least a portion of the beer to form whole stillage (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.);  separating the whole stillage into a thin stillage stream and a wet cake stream (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), evaporating a portion of water from the at least a portion of the thin stillage stream to condense the at least a portion of the thin stillage stream into a syrup stream (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); separating the syrup stream into a first oil fraction stream and a first aqueous fraction stream, wherein the first oil fraction stream is an emulsion stream (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); and breaking the emulsion stream to separate the first oil fraction stream into a second oil fraction stream and a second aqueous fraction stream, wherein the one or more process streams derived from a beer comprise at least a portion of the first aqueous fraction stream and/or at least a portion of the second aqueous fraction stream (See col. 8, l. 52 and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.).
Regarding Claim 18, Cantrell (‘675) teaches providing a grain feedstock (See FIG-1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); saccharifying the grain feedstock to provide at least one monosaccharide sugar (See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); fermenting the at least one monosaccharide sugar via a microorganism to form the beer (See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.), wherein the beer comprises one or more biochemicals (See Claim 1(See Claim 1.  See also FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); separating at least a portion of the beer into a first stream and second stream, wherein the first stream comprises water, at least a portion of the one or more biochemicals, grain protein, and microorganism protein, and wherein the second stream comprises grain fiber (See Abs., paras. 10, 12-13, 15-18, 23-25, 29-30, Claims 1, 5.  See also col. 9, l. 11+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.); and separating the first stream into a third stream and a fourth stream, wherein the third stream is the recovered solids stream, and wherein the third stream comprises grain protein and microorganism protein (See Abs., paras. 10, 12-13, 15-18, 23-25, 29-30, Claims 1, 5.  See also col. 9, l. 11+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference.).
Regarding Claim 19, Cantrell (‘675) teaches wherein the recovered solids stream comprises corn protein and yeast protein (See col. 8, l. 52+ and FIG-1 of US 5,250,182 which Cantrell (‘675) incorporates by reference wherein yeast is used wherein the yeast protein transfers from earlier addition.).
Claim(s) 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2015/0191675) in view of Hora et al. (US 2019/0160470) with evidence by Bento et al. (US 5,250,182).
Regarding Claim 4, Cantrell (‘675) teaches the method discussed above, however, fails to expressly teach wherein the decanter comprises a filtration decanter.
Applicant does not set forth any non-obvious unexpected results for selecting one type of decanter over another.
Hora (‘470) teaches a method similar to Cantrell (‘675) wherein a filtration centrifuge or other alternative separation equipment can be used based on size of material to be separated (See para. 35.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select a filtration decanter or other similar alternative separation equipment to separate the ingredients within the process streams.
Regarding Claim 7, Cantrell (‘675) teaches the method discussed above including wherein the dried product has a moisture content of 10% or less on an as-is basis (See para. 28 where the product is dried to a moisture content of about 10% by weight.), however, fails to expressly teach wherein the dried product is grain distiller's dried yeast comprising a protein content of at least 40% on a dry weight basis, wherein the protein content comprises corn protein and yeast protein.
Hora (‘470) teaches a corn dry milling method similar to Cantrell (‘675) wherein the corn meal produced includes at least 40% protein (See claim 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Cantrell (‘675) and Hora (‘470) use the same corn raw material and the moisture content is the about the same that the protein content of the product produced by Cantrell (‘675) would also have been at least 40% on a dry weight basis.
Regarding Claim 9, Cantrell (‘675) teaches the method discussed above including drying (See paras. 12-15.), however, fails to expressly teach wherein the dryer system is chosen from a flash dryer system, a ring dryer system, a p-type ring dryer system, a rotary dryer system, a spray dryer system, a dispersion dryer system, a fluidized bed dryer system, and combinations thereof.
Hora (‘470) teaches a method similar to Cantrell (‘675) wherein the dryer system is chosen from a flash dryer system, a ring dryer system, a spray dryer system (See paras. 42, 53 and 59.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Cantrell (‘675) and Hora (‘470) use the same corn raw material to provide a product where the moisture content is about the same that the protein content of the product produced by Cantrell (‘675) that an alternative dryer system as taught by Hora (‘470) could be used for Cantrell’s (‘675) method.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2015/0191675) in view of Jenkins et al. (US 2014/0171670) with evidence by Bento et al. (US 5,250,182).
Regarding Claim 8, Cantrell (‘675) teaches the method discussed above, however, fails to expressly teach wherein the evaporator system is chosen from a falling film evaporator system, a suppressed boiling evaporator system, a wiped film evaporator system and combinations thereof.
Jenkins (‘670) teaches a method similar to Cantrell (‘675) wherein the evaporator system is chosen from a falling film evaporator system, a suppressed boiling evaporator system, a wiped film evaporator system and combinations thereof (See para. 43.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Cantrell (‘675) and Jenkins (‘670) use the same corn raw material to provide a product where the moisture content is about the same that the protein content of the product produced by Cantrell (‘675) that an alternative evaporator system as taught by Jenkins (‘670) could be used for Cantrell’s (‘675) method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 6, 2022